Exhibit 10.4

Restricted Stock Unit No.                     

INTRA-CELLULAR THERAPIES, INC.

Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Award Grant under the Company’s

Amended and Restated 2018 Equity Incentive Plan

 

1.  Name and Address of Participant:

  

 

  

 

  

 

  

 

2.  Date of Grant of Restricted Stock Unit Award:

  

 

3.  Maximum Number of Shares underlying Restricted Stock Unit Award:

  

 

4.  Vesting Commencement Date:

  

 

5.  Vesting Schedule: Subject to Section 2 of the Restricted Stock Unit Award
Agreement, the Restricted Stock Unit Award will vest as follows: [_________].

The Participant acknowledges receipt of this Restricted Stock Unit Award Grant
Notice and agrees to the terms of the Restricted Stock Unit Award Agreement
attached hereto and incorporated by reference herein, the Company’s Amended and
Restated 2018 Equity Incentive Plan and the terms of this Restricted Stock Unit
Award as set forth above.

 

INTRA-CELLULAR THERAPIES, INC.

By:  

 

Name:  

 

Title:  

 

 

Participant

ATTACHMENTS: Restricted Stock Unit Award Agreement and Amended and Restated 2018
Equity Incentive Plan



--------------------------------------------------------------------------------

INTRA-CELLULAR THERAPIES, INC.

AMENDED AND RESTATED 2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Agreement”) is made as of the
date of grant set forth in the Restricted Stock Unit Award Grant Notice between
INTRA-CELLULAR THERAPIES, INC. (the “Company”), a Delaware corporation, and the
individual whose name appears on the Restricted Stock Unit Award Grant Notice
(the “Participant”).

WHEREAS, the Company has adopted the Intra-Cellular Therapies, Inc. Amended and
Restated 2018 Equity Incentive Plan (the “Plan”) to promote the interests of the
Company by providing an incentive for Employees, Directors and Consultants of
the Company and its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s Common
Stock, in accordance with the provisions of the Plan, all on the terms and
conditions hereinafter set forth; and

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Grant of Award. The Company hereby grants to the Participant an award for the
number of RSUs set forth in the Restricted Stock Unit Award Grant Notice (the
“Award”). Each RSU represents a contingent entitlement of the Participant to
receive one share of Common Stock, on the terms and conditions and subject to
all the limitations set forth herein and in the Plan, which is incorporated
herein by reference. The Participant acknowledges receipt of a copy of the Plan.

2. Vesting of Award.

(a) Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as set forth in the Restricted Stock
Unit Award Grant Notice, provided that vesting shall cease upon the termination
of the Participant’s Continuous Service.

(b) Except as otherwise set forth in this Agreement, if the Participant ceases
to be in Continuous Service for any reason prior to a vesting date set forth in
the Restricted Stock Unit Award Grant Notice, then as of the date on which the
Participant’s Continuous Service terminates, all unvested RSUs shall immediately
be forfeited to the Company and this Agreement shall terminate and be of no
further force or effect. Notwithstanding the foregoing, if (a) the Participant
is an Employee at the level of Vice President or above at the time of a
termination of the Participant’s Continuous Service and, at any time within
ninety (90) days prior to or twelve (12) months following the effective date of
a Change in Control (or such other period as is, or may be, set forth in an
employment, severance or other similar written agreement between the Participant
and the Company or any of its Affiliates), or (b) the Participant is an Employee
below the level of Vice President or a Consultant at the time of a termination
of the



--------------------------------------------------------------------------------

Participant’s Continuous Service and, at any time within twelve (12) months
following the effective date of a Change in Control, the Participant’s
Continuous Service terminates by reason of (i) a resignation for Good Reason or
(ii) an involuntary termination of the Participant’s Continuous Service without
Cause (each, a “Qualifying Termination”), then any RSUs underlying this Award
that have not become vested and that are outstanding at the time of the
Qualifying Termination (whether pursuant to this Agreement or other action of
the Board or the Committee) shall become fully vested as of (x) the effective
date of the Change in Control if the Participant’s Qualifying Termination occurs
prior to the effective date of the Change in Control and (y) the date of such
Qualifying Termination if the Participant’s Qualifying Termination occurs on or
after the effective date of the Change in Control. In order to give effect to
the intent of such accelerated vesting, if the Participant’s Qualifying
Termination occurs prior to the effective date of a Change in Control, then
notwithstanding anything to the contrary in this Agreement or the Plan, in no
event will any portion of this Award or Agreement be forfeited or terminate any
earlier than the effective date of the Change in Control.

The following terms shall have the following meanings for purposes of this
Section 2:

“Change in Control” means the occurrence of any of the following events: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company or its affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions; or (ii)(a) a
merger or consolidation of the Company whether or not approved by the Board,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (b) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval.

“Good Reason” means the occurrence of (a) any event constituting “Good Reason”
(or an analogous term) as set forth in any employment, consulting, severance or
other similar written agreement between the Participant and the Company or any
of its Affiliates and (b) any of the following events without the consent of the
Participant: (i) if the Participant is an Employee at the level of Vice
President or above, a material reduction or change in job duties,
responsibilities or authority inconsistent with the Participant’s position with
the Company and the Participant’s prior duties, responsibilities or authority
immediately prior to the Change in Control; (ii) for any Employee or Consultant,
a relocation of the Participant’s primary workplace by more than 25 miles; or
(iii) for any Employee or Consultant, a material reduction of the Participant’s
base compensation; provided, however, that any event described in clause
(b) above shall constitute Good Reason only if (x) the Participant provides the
Company with written notice specifying the event alleged to constitute Good
Reason within 60 days following the first occurrence of such event, (y) the
Company fails to cure such event within

 

2



--------------------------------------------------------------------------------

30 days after the Company’s receipt from the Participant of such written notice,
and (z) the Participant’s termination of Continuous Service occurs within 30
days following the Company’s failure to cure such event (and in no event later
than 120 days following the first occurrence of such event).

3. Issuance of Shares.

(a) The issuance of any shares of Common Stock in respect of this Award is
(i) subject to satisfaction of the tax withholding obligations set forth in
Section 9 and (ii) intended to comply with Treasury Regulations
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
The form of such issuance (e.g., a stock certificate or electronic entry
evidencing such shares) will be determined by the Company.

(b) In the event one or more RSUs subject to this Award vests, the Company will
issue to the Participant, on the applicable vesting date, one share of Common
Stock for each RSU that vests on such date (and for purposes of this Agreement,
such issuance date is referred to as the “Original Issuance Date”); provided,
however, that if the Original Issuance Date falls on a date that is not a
business day, such shares will instead be issued to the Participant on the next
following business day.

(c) Notwithstanding the foregoing, if:

(i) this Award is otherwise subject to withholding taxes (as described in
Section 9) on the Original Issuance Date,

(ii) the Original Issuance Date does not occur (x) during an “open window
period” applicable to the Participant, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (y) on a date when the Participant is otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and

(iii) the Company elects, prior to the Original Issuance Date, (x) not to
satisfy such withholding taxes by withholding shares of Common Stock from the
shares of Common Stock otherwise due, on the Original Issuance Date, to the
Participant under this Award, (y) not to permit the Participant to enter into a
“same day sale” commitment with a broker-dealer pursuant to Section 9
(including, but not limited to, under a previously established 10b5-1 trading
plan entered into in compliance with the Company’s policies), and (z) not to
permit the Participant to pay such withholding taxes in cash,

then the shares that would otherwise be issued to the Participant on the
Original Issuance Date will not be issued to the Participant on the Original
Issuance Date and will instead be issued to the Participant on the first
business day when the Participant is not prohibited from selling shares of
Common Stock on an established stock exchange or stock market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of the Participant’s taxable year in which the
Original Issuance Date occurs), or, if permitted in a manner that complies with
Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is the
15th day of the third calendar month of the year following the year in which the
shares of Common Stock in respect of this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

4. Prohibitions on Transfer and Sale. This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar

 

3



--------------------------------------------------------------------------------

transaction affecting the Company’s securities without receipt of consideration)
shall not be transferable by the Participant otherwise than (i) by will or by
the laws of descent and distribution, or (ii) pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code or Title I of the
Employee Retirement Income Security Act or the rules thereunder. Except as
provided in the previous sentence, the shares of Common Stock to be issued
pursuant to this Agreement shall be issued, during the Participant’s lifetime,
only to the Participant (or, in the event of legal incapacity or incompetence,
to the Participant’s guardian or representative). This Award shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of this Award or of any rights granted hereunder contrary to the provisions of
this Section 4, or the levy of any attachment or similar process upon this Award
shall be null and void.

5. Adjustments. The Plan contains provisions covering the treatment of RSUs and
shares of Common Stock in a number of contingencies such as Capitalization
Adjustments and Corporate Transactions. Provisions in the Plan for adjustment
with respect to this Award and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

6. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the Common Stock to be granted hereunder. The Company intends to
maintain this registration statement but has no obligation to do so. If the
registration statement ceases to be effective for any reason, Participant will
not be able to transfer or sell any of the shares of Common Stock issued to the
Participant pursuant to this Agreement unless exemptions from registration or
filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to sell his or her Common Stock, including due to the Participant’s
affiliation with the Company. The Company shall not be obligated to either issue
the Common Stock or permit the resale of any shares of Common Stock if such
issuance or resale would violate any applicable securities law, rule or
regulation.

7. Rights as a Stockholder. The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

8. Incorporation of the Plan. The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound. The provisions of the Plan are incorporated herein by
reference. In addition, this RSU (and any compensation paid or shares issued
pursuant to this Agreement) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or for a “constructive termination” (or
similar term) under any agreement with the Company.

9. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.
Without limiting the foregoing, the Participant

 

4



--------------------------------------------------------------------------------

agrees that if under applicable law the Participant will owe taxes at each
vesting or settlement date on the portion of the Award then vested or settled,
as applicable, the Company shall be entitled to immediate payment from the
Participant of the amount of any tax or other amounts required to be withheld by
the Company by applicable law or regulation. Any taxes or other amounts due
shall be paid as follows:

(a) subject to approval by the Board or Committee, as applicable, through
reducing the number of shares of Common Stock entitled to be issued to the
Participant on the applicable settlement date in an amount not in excess of the
maximum amount of tax required to be withheld by law (or such other amount as
may be necessary to avoid classification of this Award as a liability for
financial accounting purposes). Fractional shares will not be retained to
satisfy any portion of the Company’s withholding obligation. Accordingly, the
Participant agrees that in the event that the amount of withholding required
would result in a fraction of a share being owed, that amount will be satisfied
by withholding the fractional amount from the Participant’s paycheck;

(b) at the option of the Company, by requiring the Participant to deposit with
the Company an amount of cash equal to the amount determined by the Company to
be required to be withheld with respect to the statutory minimum amount of the
Participant’s total tax and other withholding obligations due and payable by the
Company or otherwise withholding from the Participant’s paycheck an amount equal
to such amounts due and payable by the Company; or

(c) if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as
necessary to sell to satisfy the Company’s withholding obligation, after
deduction of the broker’s commission, and the broker shall be required to remit
to the Company the cash necessary in order for the Company to satisfy its
withholding obligation. To the extent the proceeds of such sale exceed the
Company’s withholding obligation, the Company agrees to pay such excess cash to
the Participant as soon as practicable. In addition, if such sale is not
sufficient to pay the Company’s withholding obligation, the Participant agrees
to pay to the Company as soon as practicable, including through additional
payroll withholding, the amount of any withholding obligation that is not
satisfied by the sale of shares of Common Stock. The Participant agrees to hold
the Company and the broker harmless from all costs, damages or expenses relating
to any such sale. The Participant acknowledges that the broker is under no
obligation to arrange for such sale at any particular price. In connection with
such sale of shares of Common Stock, the Participant shall execute any such
documents requested by the broker in order to effectuate the sale of shares of
Common Stock and payment of the withholding obligation to the Company. The
Participant acknowledges that this paragraph is intended to comply with
Section 10b5-1(c)(1)(i)(B) under the Exchange Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

10. Participant Acknowledgements and Authorizations.

The Participant acknowledges the following:

(a) The Company is not by the Plan or this Award obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate.

 

5



--------------------------------------------------------------------------------

(b) The Plan is discretionary in nature and may be suspended or terminated by
the Company at any time.

(c) The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award under the Plan, benefits
in lieu of awards or any other benefits in the future.

(d) The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.

(e) The value of this Award is an extraordinary item of compensation outside of
the scope of the Participant’s employment or consulting contract, if any. As
such the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. The future value of the shares of Common Stock is unknown and cannot
be predicted with certainty.

(f) The Participant (i) authorizes the Company and each Affiliate and any agent
of the Company or any Affiliate administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its Affiliates such
information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of the Award and the administration of the Plan; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

11. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

430 East 29th Street

New York, New York 10016

Attn: General Counsel

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice or to such other address or addresses of which notice in the
same manner has previously been given.

Any such notice shall be deemed to have been given on the earliest of receipt,
one business day following delivery by the sender to a recognized courier
service, or three business days following mailing by registered or certified
mail.

12. Assignment and Successors.

(a) This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

6



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the state of New York and agree that such litigation
shall be conducted in the state courts of the state of New York or the federal
courts of the United States for the District of Manhattan.

14. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

15. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement; provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

16. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

17. Section 409A. The Award of RSUs evidenced by this Agreement is intended to
be exempt from the nonqualified deferred compensation rules of Section 409A of
the Code as a “short term deferral” (as that term is used in the final
regulations and other guidance issued under Section 409A of the Code, including
Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly. However, if (i) this Award fails to satisfy the requirements of the
short-term deferral rule and is otherwise not exempt from, and therefore deemed
to be deferred compensation subject to, Section 409A of the Code, (ii) the
Participant is deemed by the Company at the time of the Participant’s
“separation from service” (as such term is defined in Treasury Regulations
Section 1.409A-1(h) without regard to any alternative definition thereunder) to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
and (iii) any of the payments set forth herein are issuable upon such separation
from service, then to the extent delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code and the related adverse taxation under
Section 409A of the Code, such payments will not be provided to the Participant
prior to the earliest of (a) the date that is six (6) months and one (1) day
after the date of such separation from service, (b) the date of the
Participant’s death, or (c) such earlier date as permitted under Section 409A of
the Code without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 17 will be paid in a lump
sum to the

 

7



--------------------------------------------------------------------------------

Participant, and any remaining payments due will be paid as otherwise provided
herein. Each installment of RSUs that vests under this Award is a “separate
payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8